      Case 2:19-cv-01548-DSC-PLD Document 31 Filed 09/30/20 Page 1 of 4


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RYAN JOHNSTON,                        )
                                      )
                Plaintiff,            )
                                      )
        v.                            )              2:19cv1548
                                      )              Electronic Filing
NORTH BRADDOCK BOROUGH,               )
THE NORTH BRADDOCK BOROUGH )
POLICE DEPARTMENT, CHIEF              )
ISAAC DANIELS, JOHN VAHOSKY, )
BOROUGH COUNCILMAN,                   )
MICHAEL DOBRINICH, BOROUGH )
COUNCILMAN, BRIDGETTE                 )
COBBS, BOROUGH                        )
COUNCILWOMAN, VICKI VARGO, )
BOROUGH COUNCILWOMAN,                 )
TERESA PARKER, BOROUGH                )
COUNCILWOMAN, JEROME                  )
SEPESY, BOROUGH COUNCILMAN, )
CHRISTOPHER ROLAND, BOROUGH )
COUNCILMAN, MICHAEL                   )
BRESTON, BOROUGH                      )
COUNCILMAN, TINA DIXON,               )
BOROUGH COUNCILWOMAN and              )
MAYOR TOM WHYEL (in their             )
official capacity and as individuals) )
jointly and severally,                )
                                      )
                Defendants.           )



                                  MEMORANDUM ORDER

       AND NOW, this 30th day of September, 2020, upon due consideration of defendants'

motion to dismiss, [28] the Report and Recommendation of the Magistrate Judge addressing the

same, and [29], [30] the objections of the parties to the Report and Recommendation, and, after

de novo review of the record, IT IS ORDERED that [9] defendants' motion to dismiss be, and the

same hereby is, granted in part and denied in part. The motion is granted with respect to

plaintiff’s claims under the Fourth Amendment, his wrongful discharge claim, and that portion of

the Wiretap Act claim relating to the recording of plaintiff's conduct in connection with the
       Case 2:19-cv-01548-DSC-PLD Document 31 Filed 09/30/20 Page 2 of 4


locked evidence cabinet; and plaintiff’s claims against the individual defendants with the

exception of those against defendant Daniele. With respect to the claims against defendant

Daniele, the motion is granted as to all claims against him other than the Wiretap Act claim

arising out of the taping of plaintiff's conversation and the Whistleblower Law claim. The

motion is denied in all other aspects. The Magistrate Judge's Report and Recommendation of

September 4, 2020, as augmented herein is adopted as the opinion of the court.

       The parties' objections are without merit. Defendants' objection that plaintiff lacked a

property interest in his continued employment as a matter of law seeks to extend the court's

review well beyond the scope of notice pleading under Rule 8(a) and is predicated on a reading

of the allegations in the light most favorable to defendants. As aptly highlighted, there are issues

of fact surrounding both plaintiff's hiring and his status at the time of termination, and the alleged

facts and the reasonable inferences that can be drawn therefrom plausibly set forth due process

and stigma-plus claims against his employer. Consequently, the court declines defendants'

invitation to decide this aspect of the parties' controversy at the pleading stage.

       Plaintiff's objection falls short as well. Plaintiff made the statements to another police

officer in the workplace, a police station, and stuck his hand into a locked evidence cabinet

located there. He did so after observing that various security devises in the station had been

installed and/or restored. He heard an alarm coming from inside the evidence cabinet. Given

these circumstances, plaintiff did not have a reasonable expectation that his actions would be free

from observation or from being recorded. It follows that defendants' motion as to plaintiff's

Fourth Amendment claims properly has been granted.



                                                       s/David Stewart Cercone
                                                       David Stewart Cercone
                                                       Senior United States District Judge
                                                  2
Case 2:19-cv-01548-DSC-PLD Document 31 Filed 09/30/20 Page 3 of 4




                                3
      Case 2:19-cv-01548-DSC-PLD Document 31 Filed 09/30/20 Page 4 of 4


cc:   Lawrence E. Bolind, Esquire
      Scott G. Dunlop, Esquire
      John A. Bacharach, Esquire
      Morgan M.J. Randle, Esquire

      (Via CM/ECF Electronic Mail)




                                      4
